Title: To George Washington from Cyrus Griffin, 30 May 1790
From: Griffin, Cyrus
To: Washington, George

 

Richmond [Va.] May 30th 1790

pardon me, Sir, that I take the freedom to disturb your anxious moments, to congratulate you and my Country on the most happy recovery from your late Indisposition. the last mail has brought to us that pleasing and most important Intelligence, the reverse of which would have thrown this Country into despair and confusion. I hope to heaven the malady may operate as the renovation of health, and will continue the blessing unto a very distant period.
as the first Circuit of the Supreme Court in my district was holden the other day I think it my duty to inform you, Sir, that the Court was complete, that an excellent charge was given by Judge Wilson to the best Grand Jury that perhaps have been assembled under the new Judiciary, and that all the people p[r]esent seemed perfectly satisfied with the proceedings throughout.
may I presume to offer my respectful Compliments to mrs Washington. I am, sir, with every sense of admiration, Gratitude, and respect Your most obedient Servant

C. Griffin

